DODGE, Circuit Judge
(dissenting). I do not think the libel can be fairly construed as asserting any claim other than for the balance due upon the mortgage. The District Court found, in effect, after hearing the witnesses, that the promise to pay set forth in and secured by the mortgage had been accepted in satisfaction of the pre-existing claim for repairs and supplies; and I am unable to find, in the record sufficient ground for holding that this finding was wrong. I am therefore obliged to dissent from the result reached by the court.